Case 2:17-cv-00140-WCB-RSP Document 195 Filed 10/09/18 Page 1 of 9 PageID #: 9446



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

  CYWEE GROUP LTD.,                    §
                                       §
                 Plaintiff             §
                                       §
        v.                             §     NO. 2:17-CV-00140-WCB-RSP
                                       §
  SAMSUNG ELECTRONICS CO. LTD.         §
  AND SAMSUNG ELECTRONICS              §
  AMERICA, INC.,                       §
                                       §
                 Defendants.


       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO
     SUPPLEMENT EXPERT REPORTS TO INCLUDE THIRD PARTY DISCOVERY
Case 2:17-cv-00140-WCB-RSP Document 195 Filed 10/09/18 Page 2 of 9 PageID #: 9447



         CyWee’s motion for leave to supplement its expert reports to include discovery from

  Qualcomm ignores one simple fact: Qualcomm provided all of the code CyWee needed for its

  expert report in late July. Under the Court’s Discovery Order, CyWee was required to

  supplement its infringement contentions to account for that code in late August. Now, however,

  CyWee requests permission to informally supplement its contentions (without actually doing so)

  by seeking leave to update its expert reports in late October in violation of the Court’s order.

  Samsung has been more than accommodating to CyWee but cannot agree to endless extensions.

         In particular, Samsung’s opening invalidity report is due October 8. Under CyWee’s

  proposal, therefore, Samsung will be required to serve its invalidity report more than two weeks

  before CyWee completes its infringement expert disclosures. CyWee should not be allowed to

  fine tune its infringement allegations to account for Samsung’s invalidity report. Therefore,

  CyWee’s motion for leave should be denied.

  I.     BACKGROUND

         CyWee’s motion for leave contains pages of facts not relevant to this dispute. Certain

  facts are beyond dispute and relevant, however. On July 12, 2017, CyWee served its original

  infringement contentions accusing fifteen Samsung products of infringement. Ex. 1.1




  1
   Unless otherwise stated, all documents referenced herein are attached to the Declaration of
  Elizabeth L. Brann (“Brann Decl.”), filed concurrently herewith.


                                                   -1-
Case 2:17-cv-00140-WCB-RSP Document 195 Filed 10/09/18 Page 3 of 9 PageID #: 9448




                                                                                        . On May

  30, 2018, CyWee finally served its own subpoena on Qualcomm, requesting the code. Dkt. No.

  176-12.



    . Over the ensuing months, CyWee and Qualcomm negotiated the code that Qualcomm would

  provide. Samsung was not a party to those communications.



                                                           CyWee admits that the relevant code

  was produced on July 25, 2018. Dkt. No. 176-15.

         On August 20, almost a month after the Qualcomm code was made available, CyWee

  served a deposition subpoena on Qualcomm. This deposition proceeded on October 2.




         During this time, the parties negotiated another extension of deadlines in this case. On

  August 30, Samsung agreed to extend the time for expert reports by one month, until October 8.




                                                 -2-
Case 2:17-cv-00140-WCB-RSP Document 195 Filed 10/09/18 Page 4 of 9 PageID #: 9449



  Dkt. No. 155. That was the third major extension of the expert report deadlines that Samsung had

  agreed to. Dkt. Nos. 96, 123, 156. Never during this process did CyWee state that it would not be

  able to meet the new October deadline. Indeed, CyWee did not do so until September 10. Ex. 5.

  II.    LEGAL STANDARD

         Expert reports may not introduce theories that were not previously set forth in the

  contentions required by the Patent Local Rules. See L.C. Eldridge Sales Co. v. Azen Mfg. PTE.,

  Ltd., No. 6:11-cv-599, 2013 U.S. Dist. LEXIS 186309, at *17 (E.D. Tex. Oct. 11, 2013). Under

  the Court’s Discovery Order:

                 If a party claiming patent infringement asserts that a claim element
                 is a software limitation, the party need not comply with P.R. 3-1
                 for those claim elements until 30 days after source code for each
                 Accused Instrumentality is produced by the opposing party.
                 Thereafter, the party claiming patent infringement shall identify,
                 on an element-by-element basis for each asserted claim, what
                 source code of each Accused Instrumentality allegedly satisfies the
                 software limitations of the asserted claim elements.

  Dkt. No. 35 at 2. Otherwise, under Patent L.R. 3-6, a party can amend its infringement

  contentions only “by order of the Court, which shall be entered only upon a showing of good

  cause.” Patent L.R. 3-6(b). Good cause in this context requires “‘a showing of diligence’ from

  the plaintiff.” See Implicit, LLC v. Trend Micro, Inc., No. 6:16-cv-00080-JRG, slip op. at 2–3

  (E.D. Tex. July 21, 2017), ECF No. 162 (quoting O2 Micro Int’l, Ltd. v. Monolithic Power Sys.,

  467 F.3d 1355, 1366 (Fed. Cir. 2006)). In considering whether there is good cause for leave to

  amend, courts consider: “(1) the explanation for the failure to meet the deadline; (2) the

  importance of the thing that would be excluded if the proposed amendment is not allowed; (3)

  potential prejudice in allowing the thing that would be excluded; and (4) the availability of a

  continuance to cure such prejudice.” Id. at 3 (quoting Packet Intelligence LLC v NetScout Sys.,

  Inc., No. 2:16-CV-230-JRG, 2017 WL 2531591, at *1 (E.D. Tex. Apr. 27, 2017)).



                                                  -3-
Case 2:17-cv-00140-WCB-RSP Document 195 Filed 10/09/18 Page 5 of 9 PageID #: 9450



  III.    ARGUMENT

          A.     The Local Rules Prohibit CyWee from Amending Its Infringement
                 Contentions, So It Is Likewise Prohibited from Including Qualcomm Code in
                 Its Expert Report.

          CyWee should not be permitted to informally amend its infringement contentions by

  supplementing its expert report to include Qualcomm source code. Under the Discovery Order, a

  party claiming patent infringement has until thirty days after source code is made available to

  identify what code it alleges satisfies the software limitations for the asserted claims. Dkt. No. 35

  at 2. CyWee admits that Qualcomm’s code was made available on July 25, 2018. Dkt. No. 176 at

  8. CyWee, however, still has not supplemented its infringement contentions to account for that

  code.

          Instead, CyWee informally seeks to do so by seeking leave to supplement its expert

  report. Under Patent L.R. 3-6, CyWee cannot show good cause to do so. This Court has made

  clear that good cause requires a showing of diligence in the plaintiff. In Implicit, LLC, the Court

  denied a plaintiff’s motion for leave to amend its infringement contentions after the plaintiff

  waited for seven months after source code was made available for inspection before undertaking

  a source code review. No. 6:16-cv-00080-JRG, slip op. at 2–3. In Computer Acceleration Corp.

  v. Microsoft Corp., the Court struck a plaintiff’s infringement contentions directed to Microsoft

  Vista when it had received source code for this product after requesting it and then delayed for

  months with no indication that it would amend its claim chart or even seek leave to do so. 503 F.

  Supp. 2d 819, 824–25 (E.D. Tex. 2007).

          Similarly here, CyWee never even filed a motion for leave to amend its infringement

  contentions (and still has not done so) and cannot show good cause to supplement its expert

  reports. CyWee delayed serving a subpoena on Qualcomm to request the code,

                                                                       . Even though the code was


                                                   -4-
Case 2:17-cv-00140-WCB-RSP Document 195 Filed 10/09/18 Page 6 of 9 PageID #: 9451



  made available in July and purportedly reviewed in early August, CyWee still has not sought to

  supplement its infringement contentions.




                                                                            Despite this, the time has

  passed for CyWee to include Qualcomm code in its infringement contentions.

         The infringement contentions govern the scope of CyWee’s infringement expert report.

  The Eastern District of Texas has stricken expert reports in analogous circumstances. In L.C.

  Eldridge Sales, the defendants unsuccessfully sought leave to amend their invalidity contentions

  to include certain prior art combinations. 2013 U.S. Dist. LEXIS 186309, at *5. At the same

  time, the plaintiff moved to strike the defendant’s expert report on the basis that it relied on prior

  art combinations not included in the invalidity contentions. Id. at *4. The court denied leave to

  amend because the defendants had not been diligent. Id. at *7–10. Consequently, the court

  granted the plaintiff’s motion to strike the expert report. Id. at *17.

         Similarly here, CyWee has long passed the deadline to amend its infringement

  contentions to include the Qualcomm code or informally attempt to do so by seeking leave to

  supplement its expert report.

                         . Therefore, it has no basis to seek an extension of time to serve an expert

  report on the Qualcomm code.

         B.      The Potential Prejudice to Samsung Is Substantial

         Samsung will suffer significant unfair prejudice if CyWee is allowed to supplement its

  expert report to assert a fundamentally different theory of infringement.




                                                    -5-
Case 2:17-cv-00140-WCB-RSP Document 195 Filed 10/09/18 Page 7 of 9 PageID #: 9452




         This is not a case where a plaintiff is seeking to supplement its expert report to add

  additional detail or code citations. Here, CyWee is seeking to fundamentally change its theory of

  infringement, has failed to supplement its infringement charts to show how it is doing so, and has

  still not provided those details. Given this, Samsung has been deprived of a significant amount of

  time that could have been used to develop its non-infringement positions. Instead, Samsung is

  left essentially to guess at CyWee’s theories directed to the Qualcomm code as Samsung

  prepares its opening invalidity expert report. In contrast, CyWee will have the full benefit of

  Samsung’s invalidity report to fine tune its own infringement allegations.

         CyWee has already had the benefit of three schedule extensions. Dkt. Nos. 96, 123, 156.

  Yet CyWee chose to wait for months before asserting this new theory. A fourth extension,

  further delaying the case, is not warranted and would not remedy the substantial prejudice that

  CyWee has already imposed on Samsung through its dilatory tactics.

  IV.    CONCLUSION

         CyWee did not serve supplemental infringement contentions within the time limits set by

  the Discovery Order or seek leave to do so. Instead, CyWee seeks leave to supplement its expert

  report, which will likely introduce an entirely new theory of infringement, significantly

  prejudicing Samsung. Therefore, Samsung respectfully requests that the Court deny CyWee’s

  motion for leave to supplement its expert reports to include third-party discovery.




                                                  -6-
Case 2:17-cv-00140-WCB-RSP Document 195 Filed 10/09/18 Page 8 of 9 PageID #: 9453



  DATED: October 5, 2018                 Respectfully submitted,

                                         By: /s/ Christopher W. Kennerly
                                         Christopher W. Kennerly
                                         TX Bar No. 00795077
                                         chriskennerly@paulhastings.com
                                         PAUL HASTINGS LLP
                                         1117 S. California Ave.
                                         Palo Alto, California 94304
                                         Telephone: (650) 320-1800

                                         Barry Sher (pro hac vice)
                                         NY Bar No. 2325777
                                         barrysher@paulhastings.com
                                         Zachary Zwillinger (pro hac vice)
                                         NY Bar No. 5071154
                                         zacharyzwillinger@paulhastings.com
                                         PAUL HASTINGS LLP
                                         200 Park Avenue
                                         New York, New York 10166
                                         Telephone: (212) 318-6000

                                         Elizabeth L. Brann (pro hac vice)
                                         CA Bar No. 222873
                                         elizabethbrann@paulhastings.com
                                         Bob Chen (pro hac vice)
                                         CA Bar No. 273098
                                         bobchen@paulhastings.com
                                         PAUL HASTINGS LLP
                                         4747 Executive Drive, 12th Floor
                                         San Diego, California 92121
                                         Telephone: (858) 458-3000

                                         Melissa R. Smith
                                         TX Bar No. 24001351
                                         melissa@gillamsmithlaw.com
                                         GILLAM & SMITH, LLP
                                         303 S. Washington Ave.
                                         Marshall, TX 75670
                                         Telephone: (903) 934-8450

                                         Attorneys for Defendants
                                         SAMSUNG ELECTRONICS CO., LTD AND
                                         SAMSUNG ELECTRONICS AMERICA,
                                         INC.




                                       -7-
Case 2:17-cv-00140-WCB-RSP Document 195 Filed 10/09/18 Page 9 of 9 PageID #: 9454



                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was filed

  electronically in compliance with Local Rule CV-5 on October 5, 2018. As of this date, all

  counsel of record had consented to electronic service and are being served with a copy of this

  document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                         /s/ Christopher W. Kennerly
                                                        Christopher W. Kennerly



                       CERTIFICATE OF AUTHORIZATION TO SEAL

         I hereby certify that under Local Rule CV-5(a)(7), the foregoing document is filed under

  seal pursuant to the Court’s Protective Order entered in this matter.

                                                         /s/ Christopher W. Kennerly
                                                        Christopher W. Kennerly




                                                  -8-
